Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2007

Tinsley v. Adams
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3060




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Tinsley v. Adams" (2007). 2007 Decisions. Paper 366.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/366


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-147 (August 2007)                                     NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                        NO. 07-3060
                                     ________________

            RUSSELL TINSLEY, And On Behalf of Similar Inmates Situation,
                                                Appellant
                                    vs.

       ADAMS (WARDEN); GREGORY E. SMITH; DIANA ANHOLT; LYNNE
                   ABRAHAM; WILLIAM J. MAZZOLA
                 ____________________________________

                      On Appeal From the United States District Court
                          For the Eastern District of Pennsylvania
                              (E.D. Pa. Civ. No. 07-cv-01701)
                       District Judge: Honorable Thomas N. O’Neill
                      _______________________________________

  Submitted For Possible Dismissal due to Jurisdictional Defect and Possible Dismissal
                           Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 24, 2007
    BEFORE: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES
                             (Filed: September 27, 2007)
                             _______________________

                                        OPINION
                                _______________________

PER CURIAM.

              Russell Tinsley, proceeding pro se, appeals from an order of the United

States District Court for the Eastern District of Pennsylvania partially dismissing his civil

rights complaint, and an order denying his motion for reconsideration. We will dismiss


                                              1
this appeal in part for lack of jurisdiction and in part pursuant to 28 U.S.C. §

1915(e)(2)(B).

              In his complaint, Tinsley sought damages and declaratory and injunctive

relief against Philadelphia Common Pleas Court Judge Gregory Smith, Judge William

Mazzola, Philadelphia District Attorney Lynne Abraham, Assistant District Attorney

Diana Anholt, and Warden Adams of the Philadelphia Industrial Correctional Center.

Tinsley claimed constitutional violations related to his ongoing criminal case, including

violations of his rights to a speedy trial and access to the courts.

              The District Court dismissed Tinsley’s claims for equitable relief under 28

U.S.C. § 1915A. The District Court explained that Tinsley’s case was ongoing in the

Philadelphia Court of Common Pleas, and that it would not interfere in the state judicial

process where Tinsley had not shown irreparable injury, a flagrant and patent violation of

an express constitutional prohibition, or other extraordinary circumstances.

              The District Court also dismissed Tinsley’s claims for damages against

Judges Smith and Mazzola, District Attorney Abraham, and Assistant District Attorney

Anholt based on absolute immunity. And the District Court denied Tinsley’s request for

class certification because the complaint centered on Tinsley’s criminal case. Finally, the

District Court ruled that Tinsley’s claim against Warden Adams based on an alleged denial

of library and legal mail privileges could proceed. Tinsley unsuccessfully sought

reconsideration of the District Court’s order, and this appeal followed.

              We have jurisdiction of appeals from all final decisions of the district courts.

                                               2
28 U.S.C. § 1291. The rule of finality requires that the judgment be final as to all parties

and causes of action to be appealable. Mellon Bank, N.A. v. Metro Communications, Inc.,

945 F.2d 635, 640 (3d Cir. 1991) (citing Andrews v. United States, 373 U.S. 334, 340

(1963)). Tinsley seeks to appeal an order dismissing some, but not all, of the defendants in

his case. Because a final order has not been entered as to all parties, and the District Court

has not certified its order under Federal Rule of Civil Procedure 54(b), we lack jurisdiction

to review the dismissal of Tinsley’s claims for damages against the judges and

prosecutors. And, to the extent Tinsley seeks our permission under Federal Rule of Civil

Procedure 23(f) to appeal the denial of class certification, we decline to exercise our

discretionary jurisdiction. See Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

259 F.3d 154, 163-64 (3d Cir. 2001).

              We have jurisdiction, however, of appeals from interlocutory orders

“granting, continuing, modifying, refusing or dissolving injunctions, or refusing to

dissolve or modify injunctions . . . .” 28 U.S.C. § 1292(a)(1). In order to be appealable

under § 1292(a)(1), the order must relate to the relief ultimately sought by the claimant.

Hershey Foods Corp. v. Hershey Creamery Co., 945 F.2d 1272, 1277-78 (3d Cir. 1991).

In his complaint, Tinsley sought a preliminary and permanent injunction ordering the

defendants to stop denying him his rights to a speedy trial, access to the courts, and

assistance of counsel. As noted above, the District Court dismissed Tinsley’s claims for

special or equitable relief based on the ongoing state court proceedings. The District

Court’s order relates to the relief Tinsley ultimately sought in his complaint, and the order

                                              3
is appealable under § 1292(a)(1).

                Although appealable, we agree with the District Court’s dismissal of

Tinsley’s claims for injunctive relief. Tinsley sought federal interference in an ongoing

state criminal prosecution. Absent extraordinary circumstances, where the danger of

irreparable loss is both great and immediate, injunctive relief is not available. Younger v.

Harris, 401 U.S. 37, 45-6 (1971). Tinsley has not shown that such circumstances are

present here.

                Accordingly, we will dismiss Tinsley’s appeal for lack of appellate

jurisdiction to the extent he appeals from the order dismissing his damages claims and

denying class certification. We will dismiss the appeal pursuant to 28 U.S.C. §

1915(e)(2)(B) to the extent Tinsley appeals from the order dismissing his claims for

injunctive relief and the order denying reconsideration of that order.




                                               4